EXHIBIT 10.1

 

RESEARCH COLLABORATION AGREEMENT

 

This Agreement is entered into as of April 30, 2020 (the “Effective Date”)
between Nascent Biotech Inc., a Nevada corporation (“NBIO”) with its principal
office located at 6330 Nancy Ridge Dr Suite 105, San Diego, CA 92121, and
Manhattan BioSolutions, Inc. a Delaware corporation (“MBS”) with its principal
office located at 477 Madison Avenue, 6th Floor, New York, NY 10022, each
hereinafter referred to individually as a “Party” and collectively as the
“Parties.” The purpose of this Agreement is to set forth the terms and
conditions pursuant to research collaboration between NBIO and MBS.

 

RECITALS

 

WHERAS, the Parties are currently in the process of research and development
collaboration which foresees the interest of both parties to identify and
develop preclinical or clinical candidates for the prevention or treatment of
the Coronavirus Disease (COVID-19) and subsequently, subject to certain
conditions, an license agreement regarding molecules owned by MBS,

 

WHEREAS, MBS seeks to initiate certain research efforts to design and construct
novel prophylactic vaccines based on the recombinant Bacillus Calmette-Guérin
(BCG) for the prevention of COVID-19 or COVID-19 associated immunopathologies
(the “Project”).

 

WHEREAS, NBIO has experience with conducting nonclinical IND-enabling studies as
well as clinical development of therapies;

 

WHEREAS, NBIO desires to collaborate with MBS to participate in, and contribute
to the Projects;

 

WHEREAS, MBS is seeking a strategic and financial contribution from a
partnership with NBIO to develop the Projects;

 

WHEREAS, upon a successful identification or nomination of each Preclinical or
Clinical Candidate, NBIO will have an option to enter into a license agreement
with MBS under which NBIO will further develop and commercialize each candidate;
and

 

WHEREAS, if NBIO fails to exercise its option as to a Preclinical or Clinical
Candidate, then MBS shall obtain from NBIO a license to further develop and
commercialize such Preclinical or Clinical Candidate; and

 

WHEREAS, Parties hereby acknowledge and agree that Agreement shall include
certain financial terms which include:

 

Upon execution of this Agreement and the acceptance by NBIO of the candidate
offer by MBS to NBIO; NBIO shall issue to MBS NBIO equity equivalent in value to
$100,000.

 

  1



 



 

The Company represents that the Shares issued pursuant to this agreement are
duly authorized, validly issued, non-assessable at $.001 par value per share.

 

On the 12 month anniversary of this agreement, the Company (NBIO) shall issue
additional $100,000 worth of common shares with the option to pay in a
combination of cash and stock.

 

WHEREAS, this Agreement sets forth the principal terms and conditions upon which
the Parties will proceed with reference to the Project and the ratification of a
subsequent Contract; and,

 

NOW THEREFORE, the Parties confirm, in this agreement to enter into a Contract,
whose terms, if consummated shall contain certain of the following provisions:

 

1. Intention.

 

1.1 Project Outcome and Results. Parties acknowledge that the Project is a
research project with no guaranteed outcome or results.

 

1.2 Project Management Responsibility.

 

MBS shall initiate the certain research and drug discovery activities to design
and construct recombinant BCG vaccine that expresses one or several polypeptides
derived from SARS-CoV-2 coronavirus. As set forth in this agreement, MBS is
responsible for any future expenditures related to the Project.

 

MBS at its sole election may prepare and file appropriate United States and
foreign patent applications for Inventions. MBS will provide NBIO, on a
confidential basis, a copy of any such application filed and any documents
received or filed during prosecution thereof and will provide NBIO the
opportunity to comment thereon.

 

MBS will grant to NBIO, and NBIO will be willing to accept, an option to
negotiate an exclusive, royalty-bearing license to use and otherwise exploit the
certain intellectual property and technology for the prevention or treatment of
COVID-19 or other coronavirus diseases on terms mutually agreed upon between the
Parties.

 

2. Duration and Termination. The agreement shall be effective upon the date last
signed and executed by the duly authorized representatives of the Parties and
shall remain in full force and effect until terminated per mutual agreement or
cause. Except for those provisions that shall survive the termination of this
agreement, the rights and obligations of the Parties under this agreement shall
terminate upon the occurrence of any one of the following, and MBS, at the sole
election of MBS.

 

2.1. MBS’s determination, that Parties participation in the Project is
incompatible with MBS’s objectives relating to the Project;

 

2.2 Notice from MBS that the Project has been cancelled, delayed, reduced, or
postponed;

 

2.3. Filing by NBIO or NBIO’s parent of a voluntary case seeking liquidation or
reorganization under the Bankruptcy Act; NBIO’s consent to the institution of an
involuntary case under the Bankruptcy Act against NBIO; the filing of any
similar proceeding for or against NBIO, or its consent to, the dissolution,
winding-up or readjustment of NBIO’s debts, appointment of a receiver,
conservator, trustee, or other officer with similar powers over NBIO, under any
other applicable state or federal law; or, NBIO’s insolvency due to NBIO’s
inability to pay its debts generally as they become due.

 

  2



 



 

3. Confidentiality; Non-Disclosure.

 

3.1. During the term of this Agreement, each Party agrees to receive from the
other participation details, contribution amounts, costs, and technical
information and data (“Confidential Information”) for the purpose of fulfilling
the Project. In addition, the Parties anticipate that, under this Agreement it
may be necessary for either Party to transfer to the other information of
confidential and proprietary nature (also, “Confidential Information”).
Confidential Information shall be clearly identified by the disclosing Party at
the time of disclosure by (i) appropriate stamp or markings on the document
exchanged; or (ii) written notice, with attached listings of all material,
copies of all documents.

 

3.2. Each of the Parties agrees that it will use the same reasonable efforts to
protect such Confidential Information as are used to protect its own
Confidential Information. Disclosures of such Confidential Information shall be
restricted to those individuals or entities participating or seeking to
participate in the Project.

 

3.3. Neither Party shall make any reproduction, disclosure, or use of such
Confidential Information except as follows: (i) such Confidential Information
furnished by the NBIO may be used, reproduced and/or disclosed by MBS in
performing its obligations under this LOI and in furtherance of the Project;
and, (ii) such Confidential Information furnished by MBS may be used, reproduced
and/or disclosed by the NBIO in performing its obligations under this LOI.

 

3.4. This Section shall survive the termination of this Agreement.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Nevada and the federal laws of the
United States of America. The Parties hereby consent and submit to the
jurisdiction and forum of the state and federal courts in the state of Nevada in
all questions and controversies arising out of this Agreement.

 

5. Relationship of the Parties. Nothing in this Agreement shall be deemed to
constitute, create, give effect to, or otherwise recognize a joint venture,
partnership, or formal business entity of any kind, and the rights and
obligations of the Parties shall be limited to those expressly set forth herein.

 

6. No Assignment. Neither this Agreement or any of the rights and obligations
herein shall be assigned by NBIO without the prior written approval of MBS.

 

7. Indemnification. Each party shall indemnify, defend, and hold the other party
harmless from and against any and all claims, actions, suits, demands,
assessments, or judgments asserted, and any and all losses, liabilities,
damages, costs, and expenses (including, without limitation, attorneys fees,
accounting fees, and investigation costs to the extent permitted by law) alleged
or incurred arising out of or relating to any operations, acts, or omissions of
the indemnifying party or any of its employees, agents, and invitees in the
exercise of the indemnifying party's rights or the performance or observance of
the indemnifying party's obligations under this Agreement.

 

Prompt notice must be given of any claim, and the party who is providing the
indemnification will have control of any defense or settlement.

 

8. Notices. All notices hereunder shall be in writing and delivered by certified
or regular mail return receipt requested to the following.

 

9. Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties and supersedes any prior or contemporaneous
oral or written agreements, commitments, understandings or communications with
respect to the subject matter herein. This Agreement shall not be varied except
by an instrument in writing of subsequent date, duly executed by an authorized
representative of each Party.

 

  3



 



 

10. Publicity and News Releases. Any information regarding this Agreement or
anything relating to this Agreement shall not be released to the news media or
general public, without the prior approval of both Parties to the Agreement.

 

 

Manhattan BioSolutions, Inc. (MBS)

 

Nascent Biotech Inc (NBIO)

 

 

         

By:

/s/ Boris Shor   By: /s/ Sean Carrick  

Name:

Boris Shor, PhD

  Name:

Sean Carrick

 

Title:

CEO  

  Title: CEO  

 

 

 

 

 

 

Date: April 30, 2020

 

Date: April 30, 2020

 

 

 

 

 

Address for Notice:  

 

Address for Notice:

 

 

 

 

 

Manhattan BioSolutions, Inc.

 

Nascent Biotech Inc

 

477 Madison Avenue, 6th Floor

 

6330 Nancy Ridge Drive/ Suite 105

 

New York, NY 10021

 

San Diego CA 92121

 

 

 

 

 

Attention: Boris Shor

 

Attention: Sean Carrick

 



  

 

4



 